Broyles, C. J.,
dissenting. I think that the petition, properly construed (most strongly against the plaintiff), shows that the first premium on the policy of insurance had not been paid; and, such payment being a condition precedent to the contract of insurance, the court erred in overruling the general demurr'er to the petition. *70Life Ins. Co. of Va. v. Proctor, 18 Ga. App. 517 (89 S. E. 1088); Boyd v. Southern States Life Ins. Co., 20 Ga. App. 453 (93 S. E. 42); Volunteer State Life Ins. Co. v. McGinnis, 29 Ga. App. 370 (115 S. E. 287).